 1   e
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ALLIED WORLD INSURANCE                               Case No.: 3:15-cv-00121-GPC-JMA
     COMPANY, a New Hampshire
12
     corporation,                                         ORDER LIFTING STAY AND
13                                       Plaintiff,       DISMISSING CASE
14   v.                                                   [ECF No. 68.]
15   GLOBAL METALS CORPORATION, a
16   California corporation; KEITH COE, an
     individual,
17
                                     Defendants.
18
19
20
21         On June 4, 2018, this Court continued a bankruptcy stay in the above-captioned case
22   and directed Plaintiff to file a status report, not to exceed five pages, by January 31, 2019.
23   (ECF No. 63.) No status report issued, so on May 24, 2019, the Court directed Plaintiff to
24   file a status report advising on the necessity of the stay. On May 31, 2019, Plaintiff filed
25
                                                      1
26                                                                             3:15-cv-00121-GPC-JMA
27
28
 1   a status report advising that a stay was no longer required and moved for a dismissal of the
 2   action.
 3         Pursuant to this request, the Court hereby DISMISSES THE MATTER without
 4   prejudice. See FED. R. CIV. P. 41(a)(2) (providing that “an action may be dismissed at the
 5   plaintiff’s request only by court order on terms that the court considers proper”). The Court
 6   hereby DIRECTS the Clerk to close the case.
 7         IT IS SO ORDERED.
 8   Dated: June 3, 2019
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
                                                   2
26                                                                            3:15-cv-00121-GPC-JMA
27
28
